Citation Nr: 1025470	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-19 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private medical facility on April 19, 
2008.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1963 to December 
1966.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of June 2008 by the Department of Veterans 
Affairs Medical Center (VAMC) in Gainesville, Florida.
  
The Veteran requested a Travel Board hearing in conjunction with 
this current claim.  The hearing was scheduled and subsequently 
held in December 2009 before the undersigned Veterans Law Judge 
(VLJ).  The Veteran and his wife testified at the hearing and the 
transcript is of record.


FINDINGS OF FACT

1.  The Veteran was treated on April 19, 2008 at the Florida 
Hospital-Flagler in Palm Coast, Florida.

2.  The statements and hearing testimony provided by the Veteran 
and his wife regarding the severity of his symptoms at the time 
that he sought treatment at the Florida Hospital-Flagler lack 
credibility.

3.  The treatment the Veteran received for acute allergic 
reaction and drug rash, diagnosed as "dermatitis due to drugs 
and medicines taken internally," was not of such nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred on April 19, 2008 at the 
Florida Hospital-Flagler.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred on April 19, 
2008 at the Florida Hospital-Flagler (FHF) in Palm Coast, 
Florida. 

Payment Under 38 U.S.C.A. § 1728

According to 38 C.F.R. § 17.54 (2009), the admission of a veteran 
to a non-VA hospital at VA expense must be authorized in advance.  
In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior authorization 
if an application, whether formal or informal, by telephone, 
telegraph, or other communication, made by the veteran or by 
others on his/her behalf is dispatched to VA for veterans in the 
48 contiguous States and Puerto Rico, within 72 hours after the 
hour of admission, including in the computation of time Saturday, 
Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a) (2009), VA may contract with 
non-VA facilities for care.  Furthermore, 38 C.F.R. § 17.120 
(2009) provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously authorized 
in a private or public (or Federal) hospital not operated by VA, 
or of any medical services not previously authorized including 
transportation may be paid on the basis of a claim timely filed 
under the following circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:
(1)  For an adjudicated service-
connected disability;

(2)  For non-service-connected 
disabilities associated with and held 
to be aggravating an adjudicated 
service-connected disability;

(3)  For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See also, 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).  

Prior to the April 19, 2008 treatment in question, the Veteran 
was service-connected for posttraumatic stress disorder (100 
percent, effective January 18, 2005); tinnitus (10 percent, 
effective October 6, 2005); and bilateral hearing loss (non-
compensable, effective October 6, 2005).  The Veteran had a 
combined disability rating of 100 percent, effective January 18, 
2005, but there is no indication in the record that the care 
rendered at FHF on April 19, 2008 was for a service-connected 
disability or for a non-service-connected disability associated 
with and held to be aggravating a service-connected disability.  
There is also no evidence that the Veteran is permanently and 
totally disabled as a result of his service-connected 
disabilities or that he was a participant in a rehabilitation 
program under 38 U.S.C. ch. 31.  Accordingly, 38 U.S.C.A. § 1728 
is not for application in the current case.  

Payment Under 38 U.S.C.A. § 1725

The Board will also review the Veteran's claim under the Veterans 
Millennium Health Care and Benefits Act to determine if he is 
entitled to payment or reimbursement for medical care incurred on 
April 19, 2008 at FHF.  See 38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-17.1008 (2009).

According to 38 C.F.R. § 17.1002, payment or reimbursement for 
emergency treatment for non-service-connected disabilities in 
non-VA facilities is made only if all of the following criteria 
are met:

(a)  The emergency services were provided 
in a hospital emergency department or 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there was an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or serious 
dysfunction of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that the Veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d)  The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled in 
the VA health care system and had received 
medical services under authority of 38 
U.S.C. chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment; 

(f)  The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or the 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider; and 

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).    

Resolution of the Veteran's claim turns on whether the treatment 
rendered at FHF on April 19, 2008 was for a medical emergency 
such that a VA facility was not feasibly available.  The VAMC 
determined that the Veteran satisfied the other initial criteria 
outlined in 38 U.S.C.A. § 1725 for consideration under the 
Veterans Millennium Health Care and Benefits Act.  See VA Form 
10-583 dated June 2008.

The definition of the term "emergency treatment" is defined as 
medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not 
feasibly available and an attempt to use them beforehand would 
not be reasonable; (2) when such care or services are rendered 
in a medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health; and (3) until 
such time as a veteran can be transferred safely to a 
Department facility or other Federal facility.  38 U.S.C.A. § 
1725(f)(1).

Preliminarily, medical records contained in the Veteran's 
duplicate combined health record (CHR) indicated that he was 
hospitalized at a private medical facility on March 30, 2008 
for treatment of diverticulitis.  A discharge summary 
associated with this episode of care indicated that the Veteran 
was released home on April 1, 2008.  A VA treatment note dated 
the following day showed that the Veteran filled prescriptions 
for Levofloxacin (i.e., Levaquin) and Clindamycin.  

The Veteran presented to FHF on April 19, 2008 shortly after 9 
P.M.  He reportedly developed sores in his mouth and blisters 
on his feet four days prior to this episode of care.  It was 
noted that the Veteran was recently prescribed Levaquin and 
Clindamycin.  The Veteran's past medical history was also 
significant for a recent hospital admission for diverticulitis.  
The Veteran was noted to be alert and in no acute distress upon 
admission.  A review of systems was otherwise negative.  A 
physical examination revealed evidence of blistered hands, skin 
rash, oral/tongue lesions, and lumps.  The clinical impression 
acute allergic reaction and drug rash.  The final impression 
was "dermatitis due to drugs and medicines taken internally."  
The Veteran was discharged home in stable condition that night 
with a prescription for "Magic Mouthwash."  After-care 
instructions associated with this hospitalization indicated 
that the Veteran had an allergic reaction "most likely caused 
by the Levaquin."

The Veteran's claims were initially denied in June 2008 on the 
basis that the care he received was non-emergent (i.e., such 
that delay would not have been hazardous to his life or 
health).  

The Veteran filed a timely notice of disagreement (NOD) in July 
2008 in which he stated that he experienced difficulty 
swallowing on the evening in question.  According to the 
Veteran, he requested that his wife take him to the emergency 
room because his tongue and hands were blistered.  The Veteran 
also stated that he lived six miles away from FHF and over 90 
miles from the VAMC in Gainesville, Florida.  

In another statement dated July 2008, the Veteran provided an 
alternate rationale for his visit to the emergency room on 
April 19, 2008.  Specifically, the Veteran indicated that he 
had a stomach ache that morning.  The pain worsened throughout 
the day, according to the Veteran.  The Veteran also stated 
that when he called VA, "a recording came on, by then I was 
hallowing [sic] so [the Veteran's wife] took me to the 
emergency room."     

The Veteran requested reconsideration of the initial denials 
and in July 2008, a VA physician reviewed the Veteran's 
duplicate CHR and upheld the initial denials.  In particular, 
the physician noted that the Veteran reported a four-day 
history of problems.  According to the physician, the Veteran 
"should have presented to the clinic."  The physician also 
noted evidence of conflicting statements from the Veteran 
regarding the reason for his trip to the emergency room on 
April 19, 2008.

The VAMC issued an SOC in July 2008 in which it continued the 
Veteran's denials for payment or reimbursement of unauthorized 
medical expenses incurred at FHF on April 19, 2008 on the grounds 
that the Veteran's condition was non-emergent.  Thereafter, the 
Veteran timely perfected this appeal.  He indicated that on April 
19, 2008, his hands and tongue blistered after taking prescribed 
medication.  He also experienced difficulty swallowing and stated 
"[i]f I did not think this was emergency, I would not have went 
[to the emergency room]."  See VA Form 9.

The Veteran and his wife also testified in support of the current 
claim in December 2009.  In particular, the Veteran indicated 
that he reported to FHF on April 19, 2008 after having problems 
breathing and swallowing.  According to the Veteran, his wife put 
a "stick" or her finger down the Veteran's throat to prevent 
him from choking.  See Hearing Transcript, p. 8.  The Veteran 
also experienced blisters in his mouth and reported going "in 
and out of consciousness."  Id. at p. 12.  The Veteran further 
stated that he was "in fear of dying," and that the nearest 
VAMC was approximately 65 miles from his home.  Id. at p. 5.   He 
also stated that, "[y]ou know, I'm not a doctor but it was an 
emergency."  Id. at p. 6.     

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against payment or reimbursement 
for unauthorized medical expenses incurred at a private medical 
facility on April 19, 2008.  

As noted above, the controlling inquiry in this case is whether 
the Veteran's treatment for dermatitis, manifested by blistered 
hands, skin rash, oral/tongue lesions, and lumps, was of such 
nature that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have been 
hazardous to life or health.  The Board finds that it was not.

The Board acknowledges that there is competing evidence regarding 
the severity of the Veteran's symptoms on April 19, 2008 at the 
time care was rendered at FHF.  While the Board may not reject a 
favorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  

On one hand, emergency room treatment records dated April 19, 
2008 indicated that the Veteran had a four-day history of mouth 
sores and blistered feet.  It was also noted that the Veteran was 
alert and in no acute distress at the time of admission.  A 
review of systems was otherwise negative.  Additionally, there 
was no indication contained in the duplicate CHR that the 
Veteran's symptoms were of an emergent nature at that time, nor 
was there any evidence that the Veteran had difficulty swallowing 
or breathing.  Ostensibly, such symptoms, if experienced by the 
Veteran, would have been noted at the time of admission.

On the other hand, the Veteran asserted that he had difficulty 
swallowing and/or breathing in addition to having blistered hands 
and mouth.  He also testified before the undersigned VLJ that his 
wife put a "stick" or her finger down the Veteran's throat to 
prevent him from choking and he reported going "in and out of 
consciousness."  The Veteran also stated that he was "in fear 
of dying."

The Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition"); see also, 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  Thus, the 
Veteran's lay statements and testimony as well as that testimony 
provided by his wife regarding the severity of his symptoms on 
April 19, 2008 is competent evidence.  Barr v. Nicholson, 21 Vet. 
App. 303, 308-09 (2007).

Ultimately, however, the Board finds that the statements and 
testimony provided by the Veteran and his wife regarding the 
severity of his symptoms at the time that he sought treatment at 
FHF on April 19, 2008 lack credibility.

As noted above, the emergency room treatment records made clear 
that the Veteran experienced oral/tongue lesions and blistered 
hands at that time of admission on April 19, 2008.  These 
symptoms were present for four days.  There is no indication of 
record, aside from the Veteran's own statements, that he had 
difficulty breathing or swallowing or that he was "in and out of 
consciousness."  In fact, the emergency room treatment records 
specifically refuted his contention in that they described him as 
"alert" and "in no acute distress."  The Board finds the 
emergency room treatment records to be highly probative evidence 
regarding the severity of the Veteran's symptoms as these records 
were generated contemporaneously to the incident in question.  

In addition to reporting problems with breathing and swallowing, 
the Board notes that the Veteran provided an alternate rationale 
for his visit to the emergency room on April 19, 2008.  
Specifically, the Veteran indicated that he had a stomach ache 
that morning which worsened throughout the day.  Similarly, the 
Veteran's statements in this regard are not supported by the 
evidence of record particularly where, as here, no 
gastrointestinal complaints were noted at the time of admission 
to the emergency room.  The Board also observes that the Veteran 
provided additional statements and testimony regarding the 
severity of his symptoms only after his claims were initially 
denied in June 2008.  It is also noteworthy that the purported 
severity and specificity of the Veteran's symptoms continued to 
increase following VA's continued denials and at the time of the 
hearing; however, the April 19, 2008 incident was also more 
remote in time when the Veteran made such assertions. 

Given the various inconsistent statements and testimony 
provided to the Board by the Veteran and his wife, the Board 
finds that any such statements made by the Veteran or his wife 
concerning the severity of symptoms at the time that he sought 
treatment at FHF lack credibility.  The Board's conclusion in 
this regard is buttressed by the July 2008 decision denying the 
Veteran's claims on reconsideration.  In reaching that 
conclusion, a VA physician reviewed the Veteran's duplicate 
CHR, to include the April 2008 emergency room treatment records 
as well as his lay statements.  In particular, the physician 
noted that the Veteran reported a four-day history of problems.  
According to the physician, the Veteran "should have presented 
to the clinic."  The physician also noted evidence of 
conflicting statements from the Veteran regarding the reason 
for his trip to the emergency room on April 19, 2008.

The controlling question in this case is whether the Veteran's 
condition on April 19, 2008 was of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  The Board is sympathetic to the Veteran's situation in 
this case, particularly to his belief that his symptoms were of 
an emergent nature.  However, the Board finds that the Veteran's 
condition on April 19, 2008 was not of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  In fact, when the symptoms first appeared, the Veteran 
did not find that it was of an urgent nature.  Rather, he waited 
4 days before reporting for treatment.  He had several days in 
which he could have reported to VA concerning the reason he 
reported to the private emergency room.  In determining that the 
treatment was not for an emergency, the Board takes into 
consideration the objective evidence of record as described in 
detail above, as well as the lay statements and testimony 
provided by the Veteran and his wife, which is found to lack 
credibility.

In light of the Veteran's inability to satisfy the criterion 
outlined in 38 C.F.R. § 17.1002(b), the Board finds that any 
discussion as to whether a VA medical facility was feasibly 
available and/or safe transfer possible is unnecessary.  

Thus, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred by the Veteran at the 
Florida Hospital-Flagler on April 19, 2008 is not warranted.  The 
Board has applied the benefit-of-the-doubt doctrine in reaching 
these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was not provided proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect to 
the information and evidence needed to substantiate the Veteran's 
claim for payment or reimbursement of unauthorized medical 
expenses did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  

The VAMC provided VCAA notice to the Veteran in July 2008 after 
the initial decision in this matter.  The notice letter informed 
the Veteran of the Veteran's and VA's respective duties for 
obtaining evidence.  In particular, the Veteran was informed to 
submit, or authorize VA to obtain, medical evidence in support of 
his claim.  Regrettably, however, the Veteran was not provided 
with the information and evidence needed to substantiate a claim 
for payment or reimbursement of unauthorized medical expenses.  

The Veteran's claim for payment or reimbursement of unauthorized 
medical expenses was denied in June 2008.  But, the Veteran was 
informed in that same decision of the information and evidence 
needed to substantiate a claim for payment or reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1725.  He was 
also informed of the reasons for denial and of his procedural and 
appellate rights.  His claim was readjudicated in July 2008 and 
he was also provided with a statement of the case (SOC) in July 
2008.  The SOC also provided, in complete detail, all of the 
information and evidence needed to substantiate the current claim 
for payment or reimbursement of unauthorized medical expenses 
under 38 C.F.R. § 17.120.  

The Board also notes that 38 U.S.C.A. §§ 1725, 1728 was amended 
by The Veterans' Mental Health and Other Care Improvements Act 
of 2008.  See Pub. L. No. 110-387, § 1728, 122 Stat. 4110 (Oct. 
10, 2008).  The amendments contained therein concerned 
mandatory reimbursement for veterans receiving emergency 
treatment in non-VA medical facilities until transfer to a VA 
medical facility (provided that the other criteria for 
eligibility were met).  These amendments are not applicable to 
the instant case because the primary dispute here is whether 
the Veteran's condition constituted a medical emergency.  The 
definition of "emergency treatment" as seen in 38 U.S.C.A. § 
1725remained unchanged following the October 2008 amendments.  
Furthermore, the Board need not determine here whether 38 
U.S.C.A. § 1725 as revised effective October 10, 2008 is to be 
given retroactive effect.  Whether the version effective prior 
to October 10, 2008 or the version effective since October 10, 
2008 is applied, the result is the same; as the appeal must be 
denied.

Based on the notices provided to the Veteran, including the July 
2008 notice letter, the VAMC decisions, and the July 2008 
statement of the case, the Board finds that a reasonable person 
could be expected to understand what information and evidence is 
required to substantiate the claim.  The information provided 
allowed him to effectively participate in the appeal process.  In 
this regard, the Veteran provided specific arguments during the 
pendency of this appeal in which he attempted to demonstrate the 
existence of a medical emergency.  See Veteran's July 2008 
statements and December 2009 hearing testimony.  Furthermore, the 
Veteran is represented by a Veteran's service organization (VSO). 
This VSO has put forth evidence and argument in support of the 
current claim.  See Overton, 20 Vet. App. at 438 (appellant's 
representation by counsel "is a factor that must be considered 
when determining whether that appellant has been prejudiced by 
any notice error").  In sum, the Board finds that any deficiency 
in the notice to the Veteran or the timing of the notice is 
harmless error.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the Veteran's claim.  The Board further finds 
that VA has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran on April 19, 2008 at Florida Hospital-
Flagler is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


